UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Delphi Automotive PLC (Name of Issuer) Ordinary Shares (Title of Class of Securities) G27823106 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed. o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G27823106 SCHEDULE 13G Page2 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON California Street DLF Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6,400,728 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 6,400,728 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,400,728 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO In its capacity as the direct owner of 6,400,728 ordinary shares of the Issuer’s Common Stock. CUSIP No. G27823106 SCHEDULE 13G Page3 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM Opportunities Fund VIIb Delaware, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page4 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund VIII Delaware, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page5 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Fund GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6,400,728 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 6,400,728 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,400,728 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO In its capacity as the Manager of California Street DLF Holdings, LLC. CUSIP No. G27823106 SCHEDULE 13G Page6 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Huntington Investment Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,178,781 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 1,178,781 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,178,781 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.37% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as an indirect owner of California Street DLF Holdings, LLC. CUSIP No. G27823106 SCHEDULE 13G Page7 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Huntington Investment Fund GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,178,781 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 1,178,781 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,178,781 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.37% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the generalpartner of Oaktree Huntington Investment Fund, L.P. CUSIP No. G27823106 SCHEDULE 13G Page8 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Huntington Investment Fund GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,178,781 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 1,178,781 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,178,781 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.37% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the generalpartner of Oaktree Huntington Investment Fund GP, L.P. CUSIP No. G27823106 SCHEDULE 13G Page9 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund VIII (Parallel 2), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 154,256 (1) 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 154,256 (1) 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 154,256 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.05% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as a member of California Street DLF Holdings, LLC. CUSIP No. G27823106 SCHEDULE 13G Page10 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund VIII GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.42% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the general partner of Oaktree Opportunities Fund VIII (Parallel 2), L.P. CUSIP No. G27823106 SCHEDULE 13G Page11 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Opportunities Fund VIII GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.42% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the general partner of Oaktree Opportunities Fund VIII GP, L.P. CUSIP No. G27823106 SCHEDULE 13G Page12 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree FF Investment Fund, L.P. – Class B 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page13 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree FF Investment Fund GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page14 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree FF Investment Fund GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No. G27823106 SCHEDULE 13G Page15 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.22% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as a member of California Street DLF Holdings, LLC. CUSIP No. G27823106 SCHEDULE 13G Page16of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund GP, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.22% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the general partner of Oaktree Value Opportunities Fund Holdings, L.P. CUSIP No. G27823106 SCHEDULE 13G Page17of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Value Opportunities Fund GP Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.22% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the general partner of Oaktree Value Opportunities Fund GP, L.P. CUSIP No. G27823106 SCHEDULE 13G Page18of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Fund GP I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the managing member of Oaktree Fund GP, LLC and as the sole shareholder of each of Oaktree Huntington Investment Fund GP Ltd., Oaktree Opportunities Fund VIII GP Ltd., and Oaktree Value Opportunities Fund GP Ltd. CUSIP No. G27823106 SCHEDULE 13G Page19of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON PN Solely in its capacity asthe general partner of Oaktree Fund GP I, L.P. CUSIP No. G27823106 SCHEDULE 13G Page20of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM Holdings I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as sole general partner of Oaktree Capital I, L.P. CUSIP No. G27823106 SCHEDULE 13G Page 21of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the managing member of OCM Holdings I, LLC. CUSIP No. G27823106 SCHEDULE 13G Page22 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM Opps PH Holding, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page23 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON California Street Holdings 2, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page24 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON California Street Holdings 3, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page25 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON California Street Holdings 4, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page26 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON California Street Holdings 5, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page27 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Colorado Boulevard Holdings 7, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page 28of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM FIE, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No. G27823106 SCHEDULE 13G Page 29of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. G27823106 SCHEDULE 13G Page30 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON CO CUSIP No. G27823106 SCHEDULE 13G Page31 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the managing member of Oaktree Holdings, LLC. CUSIP No. G27823106 SCHEDULE 13G Page32 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as holder of a majority of the voting units of Oaktree Capital Group, LLC. CUSIP No. G27823106 SCHEDULE 13G Page33 of 56 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group Holdings GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None. 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.02% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the sole general partner of Oaktree Capital Group Holdings, L.P. CUSIP No. G27823106 SCHEDULE 13G Page34 of 56 Pages ITEM 1. (a) Name of Issuer: Delphi Automotive PLC (“Issuer”) (b) Address of Issuer’s Principal Executive Offices: Courtney Road Hoath Way Gillingham, Kent United Kingdom ITEM 2. (a) Name of Person Filing: This Schedule 13G is filed jointly by each of the following persons (collectively, the “Reporting Persons”) pursuant to a joint filing agreement attached hereto as Exhibit 1: California Street DLF Holdings, LLC (“DLF Holdings”) in its capacity as the direct owner of 6,400,728 ordinary shares of the Issuer’s Common Stock; OCM Opportunities Fund VIIb Delaware, L.P. (“Fund VIIIb Delaware”); Oaktree Opportunities Fund VIII Delaware, L.P. (“Fund VIII Delaware”); Oaktree Fund GP, LLC (“Fund GP”) in its capacity as manager of DLF Holdings; Oaktree Huntington Investment Fund, L.P. (“HIF”) in its capacity as an indirect owner of DLF Holdings; Oaktree Huntington Investment Fund GP, L.P. (“HIF GP”) in its capacity as the general partner of HIF; Oaktree Huntington Investment Fund GP Ltd. (“HIF GP Ltd.”) in its capacity as the general partner of HIF GP; Oaktree Opportunities Fund VIII (Parallel 2), L.P. (“Parallel 2”) in its capacity as a member of DLF Holdings; Oaktree Opportunities Fund VIII GP, L.P. (“Fund VIII GP”) in its capacity as the general partner of Parallel 2; Oaktree Opportunities Fund VIII GP Ltd. (“Fund VIII GP Ltd.”) in its capacity as the general partner of Fund VIII GP; Oaktree FF Investment Fund, L.P. – Class B (“Oaktree FF”); Oaktree FF Investment Fund GP, L.P. (“FF GP”); Oaktree FF Investment Fund GP Ltd. (“FF GP Ltd.”); Oaktree Value Opportunities Fund Holdings, L.P. (“VOF Holdings”) in its capacity as a member of DLF Holdings; Oaktree Value Opportunities Fund GP, L.P. (“VOF GP”) in its capacity as the general partner of VOF Holdings; CUSIP No. G27823106 SCHEDULE 13G Page35 of 56 Pages Oaktree Value Opportunities Fund GP Ltd. (“VOF GP Ltd.”) in its capacity as the general partner of VOF GP; Oaktree Fund GP I, L.P. (“GP I”) in its capacity as the managing member of Fund GP and as the sole shareholder of each of HIF GP Ltd., Fund VIII GP Ltd. and VOF GP Ltd.; Oaktree Capital I, L.P. (“Capital I”) in its capacity as the general partner of GP I; OCM Holdings I, LLC (“Holdings I”) in its capacity as the general partner of Capital I; Oaktree Holdings, LLC (“Holdings”) in its capacity as the managing member of Holdings I; OCM Opps PH Holding, L.P. (“PH Holding”); California Street Holdings 2, L.P. (“CA Holdings 2”); California Street Holdings 3, L.P. (“CA Holdings 3”); California Street Holdings 4, L.P. (“CA Holdings 4”); California Street Holdings 5, L.P. (“CA Holdings 5”); Colorado Boulevard Holdings 7, L.P. (“Colorado Holdings”); OCM FIE, LLC (“FIE”); Oaktree Capital Management, L.P. (“Management”); Oaktree Holdings, Inc. (“Holdings, Inc.”); Oaktree Capital Group, LLC (“OCG”) in its capacity as the managing member of Holdings; Oaktree Capital Group Holdings, L.P. (“OCGH”) in its capacity as the holder of a majority of the voting units of OCG; and Oaktree Capital Group Holdings GP, LLC (“OCGH GP”) in its capacity as the sole general partner of OCGH. Each Reporting Person declares that neither the filing of this statement nor anything herein shall be construed as an admission that such Reporting Person is, for the purposes of Section 13(d) or 13(g) of the Act or any other purpose, the beneficial owner of any securities covered by this statement except to the extent of such person’s pecuniary interest therein, and except to the extent of its pecuniary interest, such beneficial ownership is expressly disclaimed by each Reporting Person. CUSIP No. G27823106 SCHEDULE 13G Page36 of 56 Pages (b) Address of Principal Business Office, or if None, Residence: The principal business address of each of the Reporting Persons is c/o Oaktree Capital Group Holdings GP, LLC, 333 South Grand Avenue, 28th Floor, Los Angeles, California 90071. (c) Citizenship: See Item 4 on the cover pages hereto. (d) Title of Class of Securities: Ordinary Shares, $.01 par value (“Common Stock”) (e) CUSIP Number: G27823106 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) []Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) []Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) []Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) []Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) []An investment adviser in accordance with ss.240.13d-1(b)(1)(ii)(E); (f) []An employee benefit plan or endowment fund in accordance with ss.240.13d-1(b)(1)(ii)(F); (g) []A Parent holding company or control person in accordance with ss.240.13d-1(b)(1)(ii)(G); (h) []A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) []Group, in accordance with ss.240.13d-1(b)(1)(ii)(J). ITEM 4. OWNERSHIP (a) Amount beneficially owned: See Item 9 on the cover pages hereto. (b) Percent of class: See Item 11 on the cover pages hereto. All calculations of percentage ownership in this Schedule 13G are based upon an aggregate of 317,554,040 ordinary shares of the Issuer’s Common Stock outstanding as of October 26, 2012, as reported by the Issuer on Form 10-Q filed on November 1, 2012 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See Item 5 on the cover pages hereto. (ii) Shared power to vote or to direct the vote See Item 6 on the cover pages hereto. CUSIP No. G27823106 SCHEDULE 13G Page37 of 56 Pages (iii) Sole power to dispose or to direct the disposition of See Item 7 on the cover pages hereto. (iv) Shared power to dispose or to direct the disposition of See Item 8 on the cover pages hereto. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following . x ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. The securities reported on this Schedule 13G are directly held DLF Holdings, which has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, shares of Common Stock. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not Applicable CUSIP No. G27823106 SCHEDULE 13G Page38 of 56 Pages ITEM 10. CERTIFICATIONS. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2013 CALIFORNIA STREET DLF HOLDINGS, LLC By: Oaktree Fund GP, LLC Its: Manager By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OCM OPPORTUNITIES FUND VIIb DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE OPPORTUNITIES FUND VIII DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page39 of 56 Pages OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE HUNTINGTON INVESTMENT FUND, L.P. By: Oaktree Huntington Investment Fund GP, L.P. Its: General Partner By: Oaktree Huntington Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HUNTINGTON INVESTMENT FUND GP, L.P. By: Oaktree Huntington Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page40 of 56 Pages OAKTREE HUNTINGTON INVESTMENT FUND GP, L.P. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND VIII (PARALLEL 2), L.P. By: Oaktree Opportunities Fund VIII GP, L.P. Its: General Partner By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND VIII GP, L.P. By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page41 of 56 Pages OAKTREE OPPORTUNITIES FUND VIII GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FF INVESTMENT FUND, L.P. – CLASS B By: Oaktree FF Investment Fund GP, L.P. Its: General Partner By: Oaktree FF Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FF INVESTMENT FUND GP, L.P. By: Oaktree FF Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page42 of 56 Pages OAKTREE FF INVESTMENT FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General Partner By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page43 of 56 Pages OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM OPPS PH HOLDING, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 2, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 3, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page44 of 56 Pages CALIFORNIA STREET HOLDINGS 4, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 5, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory COLORADO BOULEVARD HOLDINGS 7, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page45 of 56 Pages OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, LLC By: Oaktree Capital Group, LLC Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM FIE, LLC By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page46 of 56 Pages OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Oaktree Capital Group Holdings GP, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page47 of 56 Pages EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, eachof the undersigned acknowledges and agrees that the foregoing statement on this Schedule 13G is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule13G shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of February 14, 2013. CALIFORNIA STREET DLF HOLDINGS, LLC By: Oaktree Fund GP, LLC Its: Manager By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OCM OPPORTUNITIES FUND VIIb DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page48 of 56 Pages OAKTREE OPPORTUNITIES FUND VIII DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE HUNTINGTON INVESTMENT FUND, L.P. By: Oaktree Huntington Investment Fund GP, L.P. Its: General Partner By: Oaktree Huntington Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page49 of 56 Pages OAKTREE HUNTINGTON INVESTMENT FUND GP, L.P. By: Oaktree Huntington Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HUNTINGTON INVESTMENT FUND GP, L.P. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND VIII (PARALLEL 2), L.P. By: Oaktree Opportunities Fund VIII GP, L.P. Its: General Partner By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page50 of 56 Pages OAKTREE OPPORTUNITIES FUND VIII GP, L.P. By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE OPPORTUNITIES FUND VIII GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FF INVESTMENT FUND, L.P. – CLASS B By: Oaktree FF Investment Fund GP, L.P. Its: General Partner By: Oaktree FF Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page51 of 56 Pages OAKTREE FF INVESTMENT FUND GP, L.P. By: Oaktree FF Investment Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE FF INVESTMENT FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General Partner By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page52 of 56 Pages OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM OPPS PH HOLDING, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page53 of 56 Pages CALIFORNIA STREET HOLDINGS 2, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 3, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 4, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CALIFORNIA STREET HOLDINGS 5, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory CUSIP No. G27823106 SCHEDULE 13G Page54 of 56 Pages COLORADO BOULEVARD HOLDINGS 7, L.P. By: OCM FIE, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page55 of 56 Pages OAKTREE HOLDINGS, LLC By: Oaktree Capital Group, LLC Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OCM FIE, LLC By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Philip McDermott Name: Philip McDermott Title: Authorized Signatory OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President CUSIP No. G27823106 SCHEDULE 13G Page56 of 56 Pages OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Oaktree Capital Group Holdings GP, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Philip McDermott Name: Philip McDermott Title: Assistant Vice President
